Citation Nr: 0835565	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  99-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
focal seizure disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypalgesia of the right face.

3.  Entitlement to an evaluation in excess of 40 percent for 
impaired praxis of the right hand.

4.  Entitlement to service connection for skin disability, to 
include skin cancer, asserted as due to in-service Agent 
Orange and sun exposure.

5.  Entitlement to service connection for peripheral 
neuropathy, asserted as due to exposure to Agent Orange and 
to a cerebral vascular accident.

6.  Entitlement to an evaluation in excess of 30 percent for 
right homonymous hemianopsia.

7.  Entitlement to an evaluation in excess of 20 percent for 
spastic right lower extremity.

8.  Entitlement to service connection for extruded disc, L5- 
S1, with lumbar radiculopathy (low back disability), to 
include as secondary to the veteran's service-connected 
spastic right lower extremity.

9.  Entitlement to service connection for heart disease, 
asserted as secondary to arteriovenous (AV) malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1971 
and from September 1974 to September 1984, including service 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the December 1998 rating 
decision, the RO granted separate ratings for the distinct 
disabilities stemming from the veteran's arteriovenous 
malformation, and assigned the ratings listed on the title 
page for the veteran's right homonymous hemianopsia, focal 
seizure disorder, hypalgesia of the right face, impaired 
praxis of the right hand and spastic right lower extremity 
disability, effective December 22, 1997.  In that same rating 
action, the RO also denied service connection for heart 
disease; skin disability, to include skin cancer; peripheral 
neuropathy; left ear hearing loss and tinnitus.  In the 
August 2002 rating decision, the RO denied service connection 
for low back disability.  The veteran perfected a timely 
appeal of these determinations to the Board.

In September 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge; he also 
testified at an RO hearing in December 2003.

In March 2001 and December 2004, the Board remanded the 
veteran's claims to the RO for additional action.  

The issues of entitlement to higher ratings for right 
homonymous hemianopsia and spastic right lower extremity, and 
entitlement to service connection for low back disability and 
heart disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have at least 1 major seizure in 4 
months over the prior year, or 9 to 10 minor seizures per 
week.

2.  The veteran's hypalgesia of the right face is not 
consistent with severe incomplete paralysis of the seventh 
(facial) cranial nerve.  

3.  The veteran's impaired praxis of the right hand is 
productive of severe incomplete paralysis. 

4.  The medical evidence does not show that the veteran has 
skin cancer.  

5.  The veteran's chronic tinea cruris was manifested in 
service.  

6.  The veteran's peripheral neuropathy can not reasonably be 
disassociated from his exposure to Agent Orange in service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
focal seizure disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, DC 8911 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypalgesia of the right face have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8207 (2007).

3.  The criteria for a 70 percent for impaired praxis of the 
right hand have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, DC 8513 (2007).

4.  Chronic tinea cruris was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  Resolving all doubt in the veteran's favor, peripheral 
neuropathy was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Initially, the Board notes that, given the disposition 
reached in this case, VA has met its duty to assist the 
veteran in the development of the service connection claims 
on appeal under VCAA.

Regarding the increased rating claims, VA essentially 
satisfied the notification requirements of the VCAA by means 
of a letter dated in February 2005.  In that letter, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims and of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).  [The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).]

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decisions in this case; however, the claims were 
readjudicated and supplemental statements of the case (SSOCs) 
were sent to the veteran in November 2005, June 2006, and 
July 2007.  Pelegrini II at 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the effective date of the award.  
Upon review, the Board finds that there is no prejudice to 
the veteran with respect to any notice deficiencies related 
to the ratings or effective dates.  Since, for the reasons 
described below, an increased rating is being granted for the 
impaired praxis of the right hand, an effective date will 
ultimately be assigned by the RO.   In addition, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's other increased rating claims, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the notice provided in February 
2005 did not cover all of the elements required by the recent 
Vazquez-Flores decision.  Nonetheless, the veteran was not 
prejudiced in this instance, as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support the veteran's claims for increase.  The veteran 
received notice of and reported for the May 2005 VA 
examination, the results of which paralleled the relevant 
diagnostic criteria.  Further, the veteran was also given the 
specific rating criteria in the August 1999 Statement of the 
Case, with subsequent readjudication in the July 2007 SSOC, 
which serves to render any pre-adjudicatory notice error non-
prejudicial.  All of these factors combined demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claims.

Similarly, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran provided oral testimony in December 2003 and 
September 2004 regarding the increased severity of his 
service-connected disabilities.  He also discussed limitation 
of function, the frequency of pain and the effects of the 
symptomatology on his everyday life.  The Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, and reports of VA examinations 
addressing the current severity and etiology of the claimed 
conditions - the dispositive issues.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  

In compliance with the Board's December 2004 remand, the RO 
issued the aforementioned February 2005 notice letter wherein 
the veteran was requested to identify and complete written 
authorization for all health care providers who had treated 
him for the claimed disabilities since December 1996, 
including M.B.S.  The letter also advised the veteran that he 
could submit statements from individuals who had personal 
knowledge, including his spouse, of the frequency and type of 
seizures he experienced.  The veteran did not respond.  In 
May 2005, the veteran was afforded appropriate VA 
examinations which addressed the current severity and 
etiology of the claimed disabilities.  VA treatment records 
from the Cleveland, Ohio VA Medical Center, which is the 
parent facility for the Canton Outpatient Clinic and the 
Brecksville Clinic, covering the period 1997 to 2007 were 
printed and added to the record in June 2007.  Given these 
actions, the Board finds that there has been substantial 
compliance with the instructions of the December 2004 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The Board observes that the words "mild," "moderate," 
"moderately severe," and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

There is no dispute that the veteran has significant 
disability resulting from a cerebral AV malformation 
identified in November 1981.  The medical evidence 
demonstrates several residual impairments stemming from the 
condition.  They include the following: focal seizure 
disorder, hypalgesia of the right face, and impaired praxis 
of the right hand.  The extent of impairment involving each 
condition is discussed below.  [The residual impairments of 
right homonymous hemianopsia and spastic right lower 
extremity are addressed in the Remand section.]

The Board notes that the veteran filed his increased rating 
claim in December 1997.  

Analysis

Entitlement to an evaluation in excess of 40 percent for 
focal seizure disorder.

The veteran's focal seizure disorder is evaluated under DC 
8911 for petit mal epilepsy.  Note (2) to DC 8911 defines a 
minor seizure as consisting of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myclonic type) or sudden loss of postural control 
(akinetic type).  See 38 C.F.R. § 4.124a, DC 8911, Note (2). 

Under DC 8911, a 40 percent rating is available for petit mal 
epilepsy manifested by at least 1 major seizure in the last 6 
months or 2 in the last year or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent rating is available for 
petit mal epilepsy manifested by at least 1 major seizure in 
4 months over the last year or 9-10 minor seizures per week.  
An 80 percent rating is available for petit mal epilepsy 
averaging at least 1 major seizure in 3 months over the last 
year or more than 10 minor seizures weekly.  Finally, a 100 
percent rating is available for petit mal epilepsy averaging 
at least 1 major seizure per month over the past year.  See 
38 C.F.R. § 4.124a, DC 8911.

Based upon the medical evidence of record, the veteran's 
focal seizure disorder does not satisfy the criteria for a 
higher rating.  That is, the evidence has not shown that the 
veteran averaged at least 1 major seizure in 4 months over 
the prior year, or 9 to 10 minor seizures per week as 
described for a higher 60 percent evaluation under DC 8911.  
Although the veteran reported having minor seizures on a 
daily basis at the October 1998 VA peripheral neuropathy 
examination the contemporaneous medical records do not 
support such contention.  That is, the numerous private 
medical records, dated from 1995 to 1998, that are associated 
with the claims file are completely negative for any 
complaint or finding of seizures, either minor or major.  The 
Board does not find it unreasonable to expect that if the 
veteran were experiencing seizures on a daily basis as 
alleged such would have been noted on at least one occasion 
during the veteran's multiple visits.  When the veteran was 
examined by VA in January 2003 he reported that his seizures 
had decreased to 1-2 per month.  At the most recent VA 
examination in May 2005, the veteran did not specifically say 
that he was having a seizure disorder.  

As the evidence does not support a finding that the veteran 
has had at least 1 major seizure in 4 months over the last 
year or 9-10 minor seizures per week, the criteria for a 60 
percent rating have not been met.  Additionally, as the 
record contains no evidence showing that the veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, supra.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.

Entitlement to an evaluation in excess of 10 percent for 
hypalgesia of the right face.

The veteran's hypalgesia of the right face is evaluated under 
DC 8207, pertaining to paralysis of the seventh (facial) 
cranial nerve.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation requires complete paralysis.  It is noted that the 
rating is dependent upon the relative loss of innervation of 
facial muscles.  38 C.F.R. § 4.124(a), DC 8207.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Based upon the medical evidence of record, the veteran's 
hypalgesia of the right face does not satisfy the criteria 
for a higher rating.  The October 1998 VA peripheral 
neuropathy examination noted that the veteran had a decreased 
right nasolabial fold and slightly slower blink on the right 
side compared to the left, consistent with a mild to moderate 
facial palsy.  In addition, temperature and vibratory 
sensation was decreased on the right compared to the left.  
VA examination in January 2003 revealed decreased sensation 
to pin prick on the right side of the face and a slightly 
right-sided facial drop.  The May 2005 VA examination also 
showed decreased light touch sensation on the right side of 
the face from the mid forehead to the chin.  

While the medical evidence confirms that the veteran does 
have some impairment of his facial nerves, it is devoid of 
any findings reflective of severe incomplete paralysis.  In 
support, the Board notes that the 1998 VA examiner described 
the veteran's facial palsy as "mild to moderate" while the 
2003 examination showed only a "slightly" right-sided 
facial drop.  In addition, the only objective finding noted 
on the 2005 VA examination was decreased light touch 
sensation.  Such a solitary finding does not suggest that the 
veteran's condition is consistent with severe incomplete 
paralysis.  

As the record contains no evidence showing that the veteran 
is entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 
supra.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.

Again, as the veteran has submitted no evidence showing that 
his service-connected disability markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. § 
3.321(b)(1).



Entitlement to an evaluation in excess of 40 percent for 
impaired praxis of the right hand.

The veteran's impaired praxis of the right hand is evaluated 
under DC 8513, for paralysis of all radicular groups in the 
major and minor extremity.  The medical records indicate that 
the veteran is right-handed.  As such, the "major" ratings 
are for application with respect to this appeal.  See 38 
C.F.R. § 4.69.

DC 8513 provides a 40 percent rating for moderate incomplete 
paralysis of all radicular groups in the major extremity, a 
70 percent rating for severe incomplete paralysis, and a 90 
percent rating for complete paralysis. 38 C.F.R. § 4.124a, DC 
8513.

Upon review, the Board finds that the veteran's impaired 
praxis of the right hand warrants a 70 percent rating.  The 
October 1998 VA examination noted that finger movements in 
the right hand were much slower than on the left and that the 
veteran had marked difficulty with fine motor movements such 
as touching his fingertips with his thumb in succession and 
with performing rhythmic tapping of his fingers.  Most 
importantly, the VA examiner concluded that the dexterity of 
the right hand had deteriorated to such a point that the 
veteran was unable to write or use the keyboard.  The January 
2003 VA examiner opined that the veteran had an approximate 
40 percent loss of function of the right hand.  The May 2005 
VA examination similarly noted that the veteran could only 
write with his right hand very slowly and deliberately.  The 
Board feels that the veteran's inability to use his right 
hand to perform such everyday tasks as writing and typing 
(i.e., using a keyboard) is reflective of severe incomplete 
paralysis.  

The Board notes, however, that the evidence does not show 
complete paralysis, which would warrant a 90 percent rating.  
In this regard, the Board notes that the October 1998 VA 
examination showed that the veteran was in fact able to 
approximate his thumb to all his fingers on his right hand, 
albeit slower than on the left.  The May 2005 also showed 
that grip strength was only slightly less on the right (86 
pounds) than on the left (105 pounds) and that pinch strength 
was similar - 21 pounds on the right as compared to 24 pounds 
on the left.  This evidence argues against a finding that the 
impaired praxis of the right hand is manifested by complete 
paralysis.  

Given that the evidence has been reflective of severe 
incomplete paralysis throughout the appeal period, the 70 
percent rating should be effective from the date of claim.  
See Hart, supra.  

Once again, as the veteran has submitted no evidence showing 
that his service-connected disability markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Service Connection Claims

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Certain diseases, including organic diseases of the nervous 
system, may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

A veteran may establish service connection with proof of 
actual direct causation, even if there is no entitlement to 
the presumption of service incurrence.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Regarding the Agent Orange aspect of the following claims, 
the Board notes that the veteran's DD-214 indicates that he 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The Board is thus satisfied that the 
evidence of record demonstrates the veteran was in-country, 
and therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Entitlement to service connection for skin disability, to 
include skin cancer, asserted as due to in-service Agent 
Orange and sun exposure.

Initially, the Board notes that the most recent VA skin 
diseases examination in March 2006 indicated that there was 
no evidence of skin cancer.  Indeed, during a September 1998 
VA general medical the veteran did not give a history of skin 
cancer.  [On the contrary, he stated that his mother had skin 
cancer.]  Therefore, insofar as the veteran seeks service 
connection for skin cancer this part of the claim is denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).

The Board notes, however, that the medical evidence does show 
that the veteran has a skin condition currently - diagnosed 
as chronic tinea cruris.  See March 2006 VA examination.  
Hickson element (1) has been met.  

As noted above, the veteran's exposure to Agent Orange is 
presumed. See 38 U.S.C.A. § 1116(f).  Hickson element (2) has 
therefore been satisfied.

The Board will first discuss the matter of presumptive 
service connection and then address the veteran's claim under 
Combee, supra.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed tinea cruris.  
Therefore, the Agent Orange presumptions are not applicable 
as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his tinea cruris under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.

In this regard, the Board notes that while the March 2006 VA 
examiner opined that the tinea cruris was not related to 
Agent Orange in service, he did state that the "initial 
problem developed while in the Republic of Vietnam . . . ."  
The Board notes that no clinician has opined to the contrary.  
As such, the Board feels that service connection for chronic 
tinea cruris on a direct basis is warranted.  

Given the above action, the Board need not address other 
theories of entitlement raised by the veteran during the 
course of the appeal (i.e., due to sun exposure in service).  

Entitlement to service connection for peripheral neuropathy, 
asserted as due to exposure to Agent Orange and to a cerebral 
vascular accident.

The May 2005 VA peripheral nerves examination diagnosed 
bilateral mild sensory peripheral neuropathy.  Therefore, 
Hickson element (1) has been met.  

There is no basis for a grant of service connection for the 
veteran's peripheral neuropathy on a presumptive basis under 
the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
based on exposure to Agent Orange.  Although the regulation 
allows for service connection for acute and subacute 
peripheral neuropathy on a presumptive basis, there is no 
medical evidence that the veteran's peripheral neuropathy has 
been described as acute or subacute.  Further, in order to 
meet the regulatory criteria for service connection on a 
presumptive basis, it is required that any acute or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent in 
service.  In this case, there is no indication that the 
veteran had any symptoms of peripheral neuropathy until many 
years after service.

Addressing the claim on a direct basis, see Combee, supra, 
the Board notes that the May 2005 VA examiner indicated that 
it was possible that the veteran's peripheral neuropathy was 
related to his inservice herbicide exposure.  While 
speculative, the Board finds pertinent the fact that the 
examiner could not identify another etiology (i.e., service-
connected disability) for the peripheral neuropathy.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds the VA examiner's statement 
sufficient medical nexus between the veteran's peripheral 
neuropathy and his inservice exposure to herbicides.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service 
connection for peripheral neuropathy is warranted.  

Given the grant of service connection, the Board need not 
address other theories of entitlement raised by the veteran 
during the course of the appeal (i.e., due to cerebral 
vascular accident).  




ORDER

Entitlement to an evaluation in excess of 40 percent for 
focal seizure disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypalgesia of the right face is denied.

Entitlement to an evaluation in excess of 40 percent for 
impaired praxis of the right hand is denied.

Entitlement to service connection for chronic tinea cruris is 
granted.  

Entitlement to service connection for peripheral neuropathy 
is granted.  


REMAND

Reasons for remand

Entitlement to an evaluation in excess of 30 percent for 
right homonymous hemianopsia.

Entitlement to an evaluation in excess of 20 percent for 
spastic right lower extremity.

Entitlement to service connection for low back disability, to 
include as secondary to the veteran's service-connected 
spastic right lower extremity.\

VA examination 

The Board notes that the current 30 percent rating is the 
maximum rating for homonymous hemianopsia under DC 6080 
(impairment of field of vision).  However, ratings under this 
code may also be assigned based on the concentric contraction 
of the visual field.  38 C.F.R. § 4.84a, DC 6080.  

In this case, while the January 2003 and May 2005 VA eye 
examinations provided copies of its field of vision studies, 
the concentric contraction of the veteran's visual field was 
not provided and VA may not provide its own interpretation.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions); also see Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).

Regarding the spastic right lower extremity, the Board feels 
that the veteran should be afforded another VA examination in 
light of its grant of service connection for peripheral 
neuropathy.  The last VA examination was conducted in March 
2006, more than 2 1/2 years ago.  

As noted in the Introduction, this case was previously 
remanded by the Board in December 2004.  Upon review of the 
remand instructions, the Board notes that it inadvertently 
failed to request a nexus opinion regarding whether the 
veteran's low back disability was caused or aggravated by the 
service-connected spastic right lower extremity.  

Entitlement to service connection for heart disease, asserted 
as secondary to arteriovenous malformation.

In the December 2004 remand, the Board found that the record 
raised an inextricably intertwined issue of entitlement to 
service connection for the residuals of a cerebral vascular 
accident (stroke) and instructed the RO to adjudicate the 
issue.  See December 2004 Board remand, pages 6 and 11.  Upon 
review, the record does not show that the issue of 
entitlement to residuals of a stroke has been adjudicated.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998), [Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.].

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
right homonymous hemianopsia and 
spastic right lower extremity since May 
2007, the date of the most recent 
treatment records associated with the 
claims file, and for heart disease and 
low back disability since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for VA eye 
examination to determine the current 
severity of his service-connected right 
homonymous hemianopsia.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the VA examination report.  Any and 
all studies deemed necessary, to 
include field of vision, should be 
performed.

The examiner is requested to include 
the total field of vision for both the 
right and left eyes.  See 38 C.F.R. § 
4.76a.

The examiner should also specifically 
comment on whether field of vision 
studies reflect that visual concentric 
contraction in each eye is demonstrated 
to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, 
to 45 but not to 30 degrees, or to 60 
but not to 45 degrees.  The examiner 
should also make identical 
interpretations regarding the May 2005 
and January 2003 VA eye examinations.  

3.  Schedule the veteran for VA 
neurological examination to determine 
the current severity of his service-
connected spastic right lower 
extremity.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the VA 
examination report.  Any and all 
studies deemed necessary should be 
performed.

The examiner should describe the extent 
to which this disability of the right 
lower extremity is manifested by 
paralysis, and if so, whether such 
paralysis is complete (i.e., the foot 
dangles and drops, with no active 
movement possible of muscles below the 
knee, and/or flexion of the knee is 
weakened or lost), or incomplete.  If 
it is incomplete, the examiner should 
characterize the paralysis as either 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.

4.  Schedule the veteran for VA 
orthopedic examination to determine the 
etiology of any low back disability.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the VA 
examination report.  Any and all 
studies deemed necessary should be 
performed.

The examiner should opine as to whether 
it is at least as likely as not that 
any low back disability diagnosed is 
related to the veteran's active service 
or the service-connected spastic right 
lower extremity.  If the examiner 
concludes that there is no casual 
connection, it should be indicated 
whether there has been any aggravation 
of any identified disability as a 
result of the service-connected spastic 
right lower extremity and, if so, 
specify the degree of aggravation.  [38 
C.F.R. § 3.310(a); see Allen v. Brown, 
7 Vet. App. 439, 448 (1995).].

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reports of examination.  
If the reports do not include 
sufficient data or adequate responses 
to the specific opinions requested, the 
reports must be returned to the 
examiners for corrective action.  38 
C.F.R. § 4.2.

6.  Thereafter, readjudicate the issues 
on appeal, to include the veteran's 
claim of service connection for 
residuals of a stroke.  If the benefits 
sought are not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.



The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


